Bijur, J.
It appears that defendant, a non-resident of this state, was in attendance at the trial of an action in which he was a defendant. During an adjournment of the trial over the recess for lunch, between one and two p. m., the action-was settled, and immediately thereupon defendant was served with a summons in the instant case, the service actually taking place in the court room.
Non-resident parties to an action pending in the courts of this state enjoy the privilege of exemption from service of process while attending court and during a reasonable time before and after the trial. This privilege “ is deemed necessary for the maintenance of its (the court’s) authority and dignity and in order to promote the due and efficient administration of justice.” Bunce v. Humphrey, 214 N. Y. 21; Netograph Mfg. Co. v. Scrugham, 197 id. 377, 380; Roberts v. Thomson, 149 App. Div. 437; Stewart v. Ramsay, 242 U. S. 128.
Judgment and order reversed, with thirty dollars costs, and complaint dismissed with costs.
Guy and Mullan, JJ., concur.
Judgment and order reversed, with costs.